[Cite as State ex rel. Carr v. McDonnell, 124 Ohio St. 3d 62, 2009-Ohio-6165.]




             THE STATE EX REL. CARR, APPELLANT, v. MCDONNELL,
                              JUDGE, ET AL., APPELLEES.
[Cite as State ex rel. Carr v. McDonnell, 124 Ohio St. 3d 62, 2009-Ohio-6165.]
Appeal from denial of a complaint for writs of prohibition and mandamus —
        Judge does not patently and unambiguously lack jurisdiction to proceed —
        Adequate remedy at law available — Judgment affirmed.
           (No. 2009-1020 — Submitted November 18, 2009 — Decided
                                   December 1, 2009.)
       APPEAL from the Court of Appeals for Cuyahoga County, No. 93138,
                                     2009-Ohio-2488.
                                  __________________
        Per Curiam.
        {¶ 1} We affirm the judgment dismissing the complaint of appellant,
Leonard F. Carr, for a writ of prohibition to prevent appellee Judge John P.
O’Donnell of the Cuyahoga County Court of Common Pleas from exercising
jurisdiction in Carr v. Acacia Country Club Co., Cuyahoga County Court of
Common Pleas case No. CV-635329, and Carr v. Acacia Country Club Co.,
Cuyahoga County Court of Common Pleas case No. CV-682363, and a writ of
mandamus to command appellees Judge Nancy McDonnell and Judge Eileen A.
Gallagher of that court to transfer those cases from the commercial docket of
Judge O’Donnell to the docket of Judge Nancy M. Russo.
        {¶ 2} Judge O’Donnell does not patently and unambiguously lack
jurisdiction to proceed in these cases. See Temp.Sup.R. 1.03 and 1.04; Sup.R.
4(B) and 36.       Carr has an adequate remedy by way of appeal from Judge
O’Donnell’s rulings in the cases to raise his claim that Judge O’Donnell was
improperly assigned to them. See Keith v. Bobby, 117 Ohio St. 3d 470, 2008-
                           SUPREME COURT OF OHIO




Ohio-1443, 884 N.E.2d 1067, ¶ 14; State ex rel. Key v. Spicer (2001), 91 Ohio
St.3d 469, 746 N.E.2d 1119 (“a claim of improper assignment of a judge can
generally be adequately raised by way of appeal”); State ex rel. Berger v.
McMonagle (1983), 6 Ohio St. 3d 28, 30, 6 OBR 50, 451 N.E.2d 225 (mandamus
and prohibition are not substitutes for appeal to contest alleged improper
assignment of judge).
                                                               Judgment affirmed.
       MOYER,    C.J.,   and    PFEIFER,       LUNDBERG   STRATTON,   O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                               __________________
       Leonard F. Carr, L. Bryan Carr, and Robert P. DeMarco, for appellant.
       Benesch, Friedlander, Coplan & Aronoff, L.L.P., Robert A. Zimmerman,
and Mark D. Tucker, for appellees.
                          ______________________




                                           2